Citation Nr: 1542948	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-11 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) and dysthymic disorder, to include depression, schizophrenia, and anxiety (hereinafter "PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO awarded service connection for PTSD and assigned a 30 percent evaluation effective September 28, 2001.  The Veteran is appealing the original assignment of the 30 percent evaluation following the award of service connection.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran raised a claim of entitlement to an effective date earlier than September 28, 2001, for the award of service connection for PTSD.  See June 2014 statement.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim.  

The Veteran contends that he is entitled to a higher rating, more specifically a 100 percent rating.  He claims that his PTSD results in severe impairment and causes occupational and social impairment with deficiencies in most areas due to symptoms to include, but not limited to, anxiety, depression, chronic sleep impairment, flattened affect, flashbacks with hallucinations including seeing shadows and hearing sounds, memory loss, suicidal ideation, impaired impulse control and abstract thinking, panic attacks, neglect of personal hygiene, and decreased concentration and motivation.  He further asserts that he has recently been demoted at his job due to performance and anger outbursts.  See Appellant's Brief dated August 18, 2015.

The last VA mental health examination of record was conducted in May 2011, more than four years ago.  The Board cannot ascertain to what extent the Veteran's PTSD has increased in severity, if at all, without VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

It also appears the appellate record is incomplete.  Private medical records from the following providers have not been associated with the virtual record: Dr. RC dated from 2006 to present; Dr. MVF dated from 1996 to 2005; and Dr. FJC dated in 2002 and 2003.  Such records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).   

The last VA outpatient treatment records of the Veteran are dated in August 2014.  Any missing and/or ongoing VA treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c) (2).  

Finally, the April 2014 statement of the case (SOC) did not take into consideration the October 8, 2012, PTSD Disability Benefits Question (DBQ), which the Veteran argues shows an increase is warranted.  The RO must correct this deficiency upon Remand.  Also, new evidence has been received since the April 2014 SOC was issued, to include outpatient treatment records dated between June 2011 and August 2014.  The Veteran did not waive initial RO consideration of all the newly submitted evidence and some is pertinent to the claim.  A supplemental statement of the case (SSOC) must be issued upon Remand.  38 C.F.R. § 19.31.  

The RO should ensure that all due process requirements are met, to include giving the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary releases, take all indicated action in order to obtain copies of any missing and/or recent VA and private clinical records not on file pertaining to treatment of the claimed condition.  Specifically, the  RO must obtain the following records of treatment: (a) VA outpatient records dated from August 2014 to the present; (b) Dr. RC dated from 2006 to present; (c) Dr. MVF dated from1996 to 2005; and Dr. FJC dated in 2002 and 2003.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature, extent, frequency and severity of the service-connected PTSD. All indicated tests or studies must be completed.  Examination findings pertinent to the Veteran's PTSD should be reported to allow for application of VA rating criteria for psychiatric disabilities.  The examiner should assign a global assessment of functioning scale score (GAF) for the Veteran's PTSD. Finally, please discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected PTSD on sedentary and physical employment (not including the effects of any non-service connected disabilities).  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all evidence of record, to include the October 8, 2012, PTSD DBQ and evidence submitted after the April 2014     SOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




